Order affirmed, with $20 costs and disbursements to the respondent. No opinion. Concur ■—■ Breitel, J. F., Botein and Bergan, JJ.; Rabin and Valente, JJ., dissent and vote to reverse in the following memorandum: The provisions of the indenture agreement on the subject of jurisdiction are sufficiently ambiguous to warrant the application of the principle of strict construction against the maker, in this instance the defendant-respondent. In our view of this case, the defendant-respondent validly consented to the jurisdiction of the courts of New York over its person with respect to any claim — whether by a debenture holder or the trustee — concerning the debentures provided for in the agreement. Accordingly, the decision of Special Term should be reversed and the defendant’s motion to set aside the service of the summons denied.